DETAILED ACTION

Response to Amendment
1.	The amendment filed on 3/5/21 has been entered.
	Claim 1 has been amended.
	Claims 1-4 and newly added claim 6 are under consideration.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa et al. (“Fukagawa”) JP 2014-168014 (of record, see also machine translated document (“MTD”)) in view of Kawato et al. (“Kawato”) US PG-Pub 2017/0125488.
Fukagawa discloses in Fig. 1 an organic electroluminescence device comprising a structure in which a plurality of layers is laminated between an anode (e.g. element 2) and a cathode (e.g. element 7) formed on a  substrate;  wherein the plurality of layers comprise a metal  oxide layer (e.g. element 3) between the anode and the cathode;  and a nitrogen-containing 
Fukagawa does not specifically disclose the recited thickness range. However, Kawato teaches a nitrogen-containing film layer (e.g. element 6, ¶[0045]) having an average thickness 0.1-1 nm which is a range that lies within or overlaps the disclosed ranges.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 2, Fukagawa discloses wherein the nitrogen-containing film is a film derived from a nitrogen-containing compound having a primary amine structure.    
Re claim 3, Fukagawa discloses (¶¶[0019 and 0021] of MTD) wherein the nitrogen-containing compound is polyethylenimine or diethylenetriamine.    
. 
Response to Arguments
5.	Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. Applicant argues that the secondary reference has a different function such as suppressing electron trapping. This is not persuasive because what the primary reference lacks, average thickness nitrogen-containing film layer, is taught by Kawato and a motivation has been provided. 
Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein the plurality of layers further comprise an organic compound layer consisting of a single layer or multiple layers, the metal oxide layer is disposed between the cathode and the organic compound layer, and  the nitrogen-containing film layer is disposed between the metal oxide layer and the organic compound layer as required by claim 6.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AHMED N SEFER/Primary Examiner, Art Unit 2893